Alan H. Weinreb, Esq.

THE MARGOLIN & WEINREB LAW GROUP, LLP
165 Eileen Way, Suite 101

Syosset, New York 1 1791

Telephone: (516) 945-6055

alan@nyfclaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

vena nena nee en ne neneee ner nnnemeeewennsnenene ness ---X
WINDWARD BORA LLC,
Plaintiff,
-against-
MAMADU I. BARRIE A/K/A MAMADU BARRIE,
Defendant(s).
voce nn nn ene en enee ene cee en teen nn nn enenees ---- 4

 

Plaintiff, Windward Bora LLC (“Windward Bora” or “Plaintiff’), by and through its
attorneys, The Margolin & Weinreb Law Group, LLP as and for its Verified Complaint of

foreclosure of the premises and mortgage against Defendant Mamadu I. Barrie a/k/a Mamadu

VERIFIED COMPLAINT

Barrie (the “Defendant”), respectfully alleges upon information and belief as follows:

NATURE OF THE ACTION
1. This is an action brought pursuant to New York Real Property Actions and Proceedings
Law, Section 1301 ef seq., to foreclose on a mortgage encumbering the property commonly
known as 135-18 Cheney Street, Jamaica, NY 11434 known on the Queens County Tax
Map as Block: 12992 Lot: 28 in the County of Queens and State of New York (the

“Subject Property”). The Legal Description of the property is annexed hereto as Exhibit

“A”

PARTIES
 

Windward Bora LLC is a limited liability company organized under the laws of the State
of Delaware. Windward Bora LLC is a single member limited liability company, whose
sole member, Yonel Devico, is a citizen of the Kingdom of Morocco. Devico is lawfully
admitted for permanent residence in the United States and is domiciled in the State of
Florida. For the purposes of diversity, Windward Bora LLC is a citizen of Florida.
Mamadu I. Barrie a/k/a Mamadu Barrie (“Mamadu Barrie”) upon information and belief, is
a resident and citizen of the State of New York, having an address at 135-18 Cheney
Street, Jamaica, NY 11434. Mamadu Barrie is a necessary party defendant to this action by
virtue of the fact that he (i) was present at the time of the execution of the Note and
Mortgage (as such terms are defined below); (ii) is the borrower of the loan; and (iii) is the
Mortgagor under the Mortgage.
Each of the above-named defendants has or claimed to have or may claim to have some
interest in or lien upon said mortgaged premises or some part thereof, which interest or
lien, if any, has accrued subsequent to, and is subject and subordinate to, the lien of said
Mortgage.

JURISDICTION AND VENUE
This Action is between citizens of different states. The amount in controversy, exclusive of
interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity of
citizenship pursuant to 28 U.S.C. §1332.
Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial part of
the events giving rise to this action took place within the jurisdiction of this court and the
Subject Property is located in this district.

AS AND FOR A FIRST CAUSE OF ACTION
7. This action is brought to foreclose a mortgage made by Mamadu Barrie set out as follows:
Mortgage dated August 22, 2006 made by Mamadu Barrie to Mortgage Electronic
Registration Systems, Inc., as nominee for Reliable Mortgage Bankers Corp. to secure the
sum of $69,500.00 and interest, recorded in CREN2006000553708 in the Queens County
Clerk’s Office on October 3, 2006. Said lien covers premises known as 135-18 Cheney
Street, Jamaica, NY 11434. A copy of the Mortgage is annexed as Exhibit “B”.

8. On October 3, 2006, Mamadu Barrie executed and delivered a Note to Reliable Mortgage
Bankers Corp. in the amount of $69,500.00. A copy of the Note with endorsements and
allonges is annexed as Exhibit “C”.

9. The Note was transferred by the affixation of proper endorsements and allonge thereto.
The Mortgage was assigned by Assignments of Mortgage as follows:

a) Assignor: Mortgage Electronic Registration Systems, Inc., as nominee for Reliable
Mortgage Bankers Corp.
Assignee: Bucks Financial V, LLC
Dated: May 26, 2015 Recorded: November 19, 2019
CRFN 2019000376108

b)} Assignor: Bucks Financial V, LLC
Assignee: RCS Recovery Services, LLC
Dated: February 8, 2019 Recorded: November 19, 2019
CRFN 2019000376109

c) Assignor: RCS Recovery Services, LLC
Assignee: Windward Bora LLC
Dated: October 29, 2019 Recorded: November 19, 2019
CRFN 2019000376110
Copies of the Assignments are annexed hereto as Exhibit “D”, respectively.

10. Any applicable recording tax was duly paid at the time of recording said mentioned

mortgage.
11. Plaintiff is in physical possession and is the owner and holder of said original Note and
Mortgage.

12. Mamadu Barrie has failed to comply with the terms and provisions of the said Mortgage
and said instruments secured by the Mortgage, by failing to make the Monthly Payments
due on January 1, 2014 and the default continues to date.

13. Plaintiff has complied with the contractual provisions in the loan documents in that Default
Notice to cure was issued on September 30, 2019 to Mamadu Barrie (the “Default Notice”)
advising of possible acceleration of the loan and that by virtue of their continuing default
under the Note and Mortgage, if the arrears are not cured, Plaintiff may declare that the
outstanding principal balance due under the Note, together with all accrued interest thereon
is immediately due and payable. The 90-day notice provided by RPAPL 1304(1) was
issued on September 30, 2019 to Mamadu Barrie. Plaintiff has complied with the
registration requirements of RPAPL 1306(1). Copies of the Default Notices and 90-day
notices with proof of mailing and registration are annexed hereto as Exhibit “E”.

14. Pursuant to RPAPL Section 1302 as amended, the plaintiff has complied with all the
provisions of Section 595a and Section 6-1 of the Banking Law and RPAPL Section 1304,
except where it is exempt from doing so.

15. Asof the date herein, Mamadu Barrie has failed to respond to the Default Notices.

16. Due to the above-described default, Defendant Mamadu Barrie is indebted to Plaintiff
pursuant to the terms of the Note and Mortgage for:

a. The unpaid principal amount due under the Note, and all accrued and unpaid interest and

late charges which sum as of September 30, 2019 amounts to $115,609.19:

 
17.

18.

b. Attomey’s fees and other costs and disbursements, payable to Windward Bora LLC
under the terms of the Note, which will accrue until the amount due and payable under
the Note is paid in full; and

c. Any and all additional fees that are due or may become due and payable as provided
under the terms and conditions of the Note and Mortgage are paid in full.

Plaintiff requests that in the event that this action will proceed to judgment of foreclosure
and sale, said premises should be sold subject to the following:

a. Any state of facts that an inspection of the premises would disclose.

b. Any state of facts that an accurate survey of the premises would show.

c, Covenants, restrictions, easements and public utility agreements of record, if any.

d. Building and zoning ordinances of the municipality in which the Mortgaged premises are
located and possible violations of same.

e. Any right of tenants or person in possession of the subject premises.

f. Any equity of redemption of the United States of America to redeem the premises within
120 days from date of sale.

g. Prior lien(s) of record, if any.

In the event that Plaintiff possesses any other lien(s) against said mortgaged premises
either by way of judgment, junior mortgage or otherwise, Plaintiff requests that such other
liens(s) shall not be merged in Plaintiff's cause(s) of action set forth in this Complaint, but
that Plaintiff shall be permitted to enforce said other lien(s) and/or seek determination of
priority thereof in any independent action(s) or proceeding(s), including, without

limitation, any surplus money proceedings.
19. Plaintiff shall not be deemed to have waived, altered, released or changed the election
hereinfore made, by reason of any payment after the commencement of this action, of any
or all of the defaults mentioned herein, and such election shall continue and remain
effective.

20, No other action or proceeding has been commenced or maintained or is now pending at
law or otherwise for the foreclosure of said Mortgage or for recovery of the said sum
secured by said Note and Mortgage or any part thereof.

WHEREFORE, on the first cause of action, the Plaintiff demands judgment that the
Defendants and each of them and all persons claiming under them or any of them, subsequent to
the commencement of this action and the filing of a notice of pendency thereof, be barred and
foreclosed of and from all estate, right, title, interest, claim, lien and equity of redemption of, in
and to the said mortgaged premises and each and every part and parcel thereof; that the premises
may be decreed to be sold in one parcel, according to law, subject to the terms set forth in this
complaint; that the monies arising from the sale thereof may be bought into Court; that the
Plaintiff may be paid the amount due on the Note and Mortgage as hereinfore set forth, with
interest and late charges to the time of such payment and the expenses of such sale, plus
reasonable attorney’s fees, together with the costs, allowances and disbursements of this action,
and together with any sums from the dates incurred by Plaintiff pursuant to any term or provision
of the Note and Mortgage set forth in this complaint, or to protect the lien of Plaintiff's
Mortgage, together with interest upon said sums from the dates of the respective payments and
advances thereof, so far as the amount of such monies properly applicable thereto will pay the
same; that this Court forthwith appoint a receiver of the rents and profits of said premises during

the pendency of this action with the usual powers and duties; and that Defendant Mamadu Barrie
 

may be adjudged to pay the whole residue (unless discharged of this debt by the United States
Bankruptcy Court), or so much thereof as the Court may determine to be just and equitable, of
the debt remaining unsatisfied after a sale of the mortgaged premises and the application of the
proceeds pursuant to the directions contained in such judgment, and that in the event that
Plaintiff possesses any other lien(s) against said mortgage premises either by the way of
judgment, junior mortgage or otherwise, Plaintiff requests that such other lien(s) shall not be
merged in Plaintiff's cause(s) of action set forth in this complaint but that Plaintiff shall be
permitted to enforce said other lien(s) and/or seek determination of priority thereof in any
independent action(s) or proceeding(s), including, without limitation, any surplus money
proceedings, that an order be entered compelling that the tenants deliver possession of the
premises to Plaintiff, and that the Plaintiff may have such other and further relief, or both, in the

premises, as may be just and equitable.

x

Dated: December 30, 2019
Syosset, New York
Yours, etc.
The Margolin & Weinreb
Law Group, LLP
Attorneys for Plaintiff

By:/s/ Alan H. Weinreb
Alan H. Weinreb, Esq.
 

Case 1:19-cv-07272-ENV-RML Document1 Filed 12/30/19 Page 8 of 8 PagelD #: 8

VERIFICATION BY ATTORNEY

ALAN H. WEINREB, an attomey duly admitted to practice before the courts of this state
and associated with the attorneys of record for the plaintiff, affirms under the penalties of perjury
that: | have read the foregoing Complaint and the same is true to my own knowledge except as to
matters alleged to upon information and belief as to those matters 1 believe them to be true. The
grounds of my belief as to matters not based upon personal knowledge are communications with
plaintiff or officers and/or agents of plaintitf and copies of plaintiff's records in my possession.
This affirmation is made by me because plaintiff is not in a county in which my firm has its
office.

Dated: December 30, 2019

Syosset, New York

/s/ Alan H. Weinreb
ALAN H. WEINREB

 
